727 N.W.2d 621 (2007)
Robert C. BARNES, Plaintiff/Counter-Defendant-Appellee,
v.
David KIRCHER, Defendant/Counter-Plaintiff-Appellant, and
John C. Rankin and Vida L. Rankin, Defendants.
Docket No. 132339. COA No. 258127.
Supreme Court of Michigan.
February 27, 2007.
On order of the Court, the application for leave to appeal the July 27, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.